                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



JAMESB.1,                                                             Case No. 3:18-cv-00093-MK
                                                                                            ORDER
               Plaintiff,
       V,



COMMISSIONER OF SOCIAL SECURITY

               Defendant.

AIKEN, District Judge:

       Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendation ("F &R")

(doc. 18) recommending that the final decision of the Commissioner denying plaintiffs

application benefits be affirmed. The matter is now before me. See 28 U.S.C. § 636(b)(l)(B)

and Fed. R. Civ. P. 72(b).

       When either paity objects to any p011ion of a magistrate judge's F&R, the district court

must make a de nova detennination of that portion of the magistrate judge's report. See 28




       1 In the interest of privacy, this order uses only the first name and the initial of the last
name of the non-governmental paity or parties in this case. Where applicable, this opinion uses
the same designation for a non-governmental paity' s immediate family member.


PAGE I -ORDER
U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore Business 1vfachines, Inc., 656 F.2d

1309, 1313 (9th Cir. 1981), cert denied, 455 U.S. 920 (1982).

       Plaintiff has filed timely objections to the F&R (doc. 20), and the Commissioner has filed

a timely response to those objections (doc. 21). Thus, I review the F&R de nova.

       Having considered the record and the arguments offered by the parties, I find no error in

Magistrate Judge Kasubhai's opinion.       Thus, I adopt the F&R (doc. 18) in its entirety.

Accordingly, the decision of the Commissioner is AFFIRMED. This action is dismissed.

       IT IS SO ORDERED.

       Dated this 3rd day of July, 2019.




                                          Ann Aiken
                                  United States District Judge




PAGE 2 -ORDER
